Exhibit 10.2

MEDNAX, INC.

TO

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

GUARANTEED TO THE EXTENT SET FORTH HEREIN BY RADIOLOGY SPECIALISTS,

LTD. (MARASSO/MILLER), AMERICAN ANESTHESIOLOGY GROUP OF MICHIGAN, P.C.

and OBSTETRIX MEDICAL GROUP OF INDIANA, P.C.

SIXTH SUPPLEMENTAL INDENTURE

Dated as of February 21, 2019

to the

INDENTURE

Dated as of December 8, 2015

GUARANTEES OF

5.25% SENIOR NOTES DUE 2023

and

6.25% SENIOR NOTES DUE 2027



--------------------------------------------------------------------------------

SIXTH SUPPLEMENTAL INDENTURE

5.25% Senior Notes due 2023

and

6.25% Senior Notes due 2027

THIS SIXTH SUPPLEMENTAL INDENTURE, dated as of February 21, 2019 (this “Sixth
Supplemental Indenture”), by and among MEDNAX, INC., a Florida Corporation (the
“Company”), Radiology Specialists, Ltd. (Marasso/Miller), American
Anesthesiology Group of Michigan, P.C. and Obstetrix Medical Group of Indiana,
P.C. (collectively, the “Guarantors” and each, a “Guarantor”), and U.S. Bank
National Association, a national banking association, as Trustee hereunder (the
“Trustee”).

RECITALS OF THE COMPANY:

WHEREAS, the Company and the Trustee have heretofore entered into an Indenture
dated as of December 8, 2015 (the “Base Indenture”), as supplemented by the
First Supplemental Indenture, dated as of December 8, 2015 (the “First
Supplemental Indenture”), the Second Supplemental Indenture, dated as of
March 30, 2017 (the “Second Supplemental Indenture”), the Third Supplemental
Indenture, dated as of November 9, 2017 (the “Third Supplemental Indenture”),
the Fourth Supplemental Indenture, dated as of November 13, 2018 (the “Fourth
Supplemental Indenture”), the Fifth Supplemental Indenture, dated as of
November 13, 2018 (the “Fifth Supplemental Indenture” and, together with the
Base Indenture, the First Supplemental Indenture, the Second Supplemental
Indenture, the Third Supplemental Indenture, the Fourth Supplemental Indenture
and this Sixth Supplemental Indenture, the “Indenture”) providing for the
issuance by the Company of (i) $750,000,000 aggregate principal amount of its
5.25% Senior Notes due 2023 and (ii) $1 billion aggregate principal amount of
its 6.25% Senior Notes due 2027 of which $500,000,000 was issued on November 13,
2018, and $500,000,000 was issued on February 21, 2019 (together with the
Guarantees thereof, the “Notes”);

WHEREAS, Section 4.04 of the First Supplemental Indenture and the Fifth
Supplemental Indenture provide that if the Company or any of its Subsidiaries
acquires or creates another Subsidiary after the Issue Date that provides a
guarantee of the Company’s obligations under any Debt Facility (including the
Credit Agreement (hereinafter defined)) with an aggregate principal or committed
amount of $250 million or more, then, within 10 Business Days after such
Subsidiary provides such guarantee, such newly acquired or created Subsidiary
shall execute a supplemental indenture pursuant to which it will unconditionally
Guarantee, on a joint and several basis, payment of principal of, premium, if
any, and interest in respect of the Notes on a senior unsecured basis on the
same terms and conditions as those set forth in the First Supplemental Indenture
and the Fifth Supplemental Indenture;

WHEREAS, each of the Guarantors is a newly acquired or created Subsidiary of the
Company and has provided a guarantee of the Company’s obligations under that
certain Credit Agreement, dated as of October 30, 2017, as amended, by and among
the Company, the guarantors party thereto, JPMorgan Chase Bank, N.A., in its
capacity as administrative agent and the lenders party thereto (the “Credit
Agreement”);

WHEREAS, Section 6.01 of the First Supplemental Indenture and the Fifth
Supplemental Indenture provide that the Company, the Guarantors, if applicable,
and the Trustee may modify and amend the Indenture, the Notes or the Guarantees
of the Notes without the consent of any Holder to allow any Guarantor to execute
a supplemental indenture and/or a Guarantee of the Notes;

 

1



--------------------------------------------------------------------------------

WHEREAS, the Board of Directors of the Company and the governing bodies of each
of the Guarantors have duly authorized the execution and delivery of this Sixth
Supplemental Indenture; and

WHEREAS, all acts and things necessary to make this Sixth Supplemental Indenture
a valid agreement of each of the Company and the Guarantors according to its
terms have been done and performed.

NOW THEREFORE, SIXTH SUPPLEMENTAL INDENTURE WITNESSETH:

For and in consideration of the premises and of the covenants contained herein,
in the Base Indenture, the First Supplemental Indenture, the Second Supplemental
Indenture, the Third Supplemental Indenture, the Fourth Supplemental Indenture,
the Fifth Supplemental Indenture and this Sixth Supplemental Indenture, the
Company, the Guarantors and the Trustee covenant and agree, for the equal and
proportionate benefit of all Holders of the Notes issued prior to or after the
date of this Sixth Supplemental Indenture, as follows:

ARTICLE I

RELATION TO BASE INDENTURE; DEFINITIONS

Section 1.01. Relation to Base Indenture. The changes, modifications and
supplements to the Base Indenture effected by this Sixth Supplemental Indenture
shall be applicable only with respect to, and shall only govern the terms of,
the Notes, which may be issued from time to time, and shall not apply to any
other Securities that may be issued under the Base Indenture unless a
supplemental indenture with respect to such other Securities specifically
incorporates such changes, modifications and supplements. The provisions of this
Sixth Supplemental Indenture shall supersede any corresponding or conflicting
provisions and definitions in the Base Indenture.

Section 1.02. Definitions. For all purposes of this Sixth Supplemental
Indenture, except as otherwise expressly provided for or unless the context
otherwise requires:

(a) Capitalized terms used but not defined herein shall have the respective
meanings assigned to them in the Base Indenture, the First Supplemental
Indenture, the Second Supplemental Indenture, the Third Supplemental Indenture,
the Fourth Supplemental Indenture and the Fifth Supplemental Indenture;

(b) Terms defined in more than one of the Base Indenture, the First Supplemental
Indenture, the Second Supplemental Indenture, the Third Supplemental Indenture,
the Fourth Supplemental Indenture and the Fifth Supplemental Indenture shall
have the meanings assigned to them in, in order of priority, the Fifth
Supplemental Indenture, the First Supplemental Indenture, the Fourth
Supplemental Indenture, the Third Supplemental Indenture, the Second
Supplemental Indenture and the Base Indenture;

(c) Terms defined herein and in any of the Base Indenture, the First
Supplemental Indenture, the Second Supplemental Indenture, the Third
Supplemental Indenture, the Fourth Supplemental Indenture or the Fifth
Supplemental Indenture shall have the meanings assigned to them herein;

(d) All references herein to Articles and Sections, unless otherwise specified,
refer to the corresponding Articles and Sections of this Sixth Supplemental
Indenture; and

 

2



--------------------------------------------------------------------------------

(e) All other terms used in this Sixth Supplemental Indenture, which are defined
in the Trust Indenture Act or which are by reference therein defined in the
Securities Act (except as herein otherwise expressly provided or unless the
context otherwise requires) shall have the meanings assigned to such terms in
said Trust Indenture Act and in said Securities Act as in force at the date of
the execution of this Sixth Supplemental Indenture. The words “herein,”
“hereof,” “hereunder,” and words of similar import refer to this Sixth
Supplemental Indenture as a whole and not to any particular Article, Section or
other subdivision. The terms defined in this Article include the plural as well
as the singular.

ARTICLE II

GUARANTEES

Section 2.01. Guarantee.

(a) Subject to this Article II, each of the Guarantors hereby, jointly and
severally, unconditionally guarantees on an unsecured, unsubordinated basis, to
each Holder of a Note, authenticated and delivered by the Trustee, and to the
Trustee and its successors and assigns, irrespective of the validity and
enforceability of this Sixth Supplemental Indenture, the Fifth Supplemental
Indenture, the Fourth Supplemental Indenture, the Third Supplemental Indenture,
the Second Supplemental Indenture, the First Supplemental Indenture or the Base
Indenture, the Notes or the obligations of the Company hereunder or thereunder,
that:

(i) the principal of, premium, if any, and interest on, the Notes will be
promptly paid in full when due, whether at maturity, by acceleration or
otherwise, and interest on the overdue principal and interest on the Notes, if
any, if lawful, and all other obligations of the Company to the Holders or the
Trustee hereunder or thereunder will be promptly paid in full or performed, all
in accordance with the terms hereof and thereof; and

(ii) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, that same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
Stated Maturity, by acceleration or otherwise.

Failing payment when due of any amount so guaranteed or any performance so
guaranteed for any reason whatsoever, the Guarantors shall be jointly and
severally obligated to pay the same immediately. Each Guarantor agrees that this
is a guarantee of payment and not a guarantee of collection.

(a) The Guarantors hereby agree that their obligations hereunder are
unconditional, irrespective of the validity, regularity or enforceability of
this Sixth Supplemental Indenture, the Fifth Supplemental Indenture, the Fourth
Supplemental Indenture, the Third Supplemental Indenture, the Second
Supplemental Indenture, the First Supplemental Indenture, or the Base Indenture,
the Notes, the absence of any action to enforce the same, any waiver or consent
by any Holder of the Notes with respect to any provisions hereof or thereof, the
recovery of any judgment against the Company, any action to enforce the same or
any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of such Guarantor. Each Guarantor hereby waives diligence,
presentment, demand of payment, filing of claims with a court in the event of
bankruptcy or insolvency of the Company, any right to require a proceeding first
against the Company, protest, notice and all demands whatsoever and covenant
that this Guarantee will not be discharged except by complete performance of the
obligations contained in the Notes and the Indenture.

 

3



--------------------------------------------------------------------------------

(b) If any Holder or the Trustee is required by any court or otherwise to return
to the Company, the Guarantors or any custodian, trustee, liquidator or other
similar official acting in relation to either the Company or the Guarantors, any
amount paid either to the Trustee or such Holder, this Guarantee, to the extent
theretofore discharged, shall be reinstated in full force and effect.

(c) Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations under the Notes guaranteed
hereby. Each Guarantor further agrees that, as between the Guarantors, on the
one hand, and the Holders and the Trustee, on the other hand, (1) the maturity
of the obligations guaranteed hereby may be accelerated as provided in Article V
of the First Supplemental Indenture and the Fifth Supplemental Indenture for the
purposes of this Guarantee, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (2) in the event of any declaration of acceleration of
such obligations as provided in Article V of the First Supplemental Indenture
and the Fifth Supplemental Indenture, such obligations (whether or not due and
payable) will forthwith become due and payable by the Guarantors for purposes of
this Guarantee. The Guarantors will have the right to seek contribution from any
other guarantor of the Notes, or the Company, as the case may be, so long as the
exercise of such right does not impair the rights of the Holders under this
Guarantee.

Section 2.02. Limitation on Guarantors’ Liability. Each Guarantor, and by its
acceptance of the Notes, each Holder, hereby confirms that it is the intention
of all such parties that the Guarantee of such Guarantor of the Notes not
constitute a fraudulent transfer, fraudulent conveyance or fraudulent obligation
for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar federal or state law to the
extent applicable to any Guarantee of the Notes. To effectuate the foregoing
intention, the Trustee, the Holders and the Guarantors hereby irrevocably agree
that the obligations of such Guarantor shall be limited to the maximum amount
that shall, after giving effect to such maximum amount and all other contingent
and fixed liabilities of such Guarantor that are relevant under such laws, and
after giving effect to any collections from, rights to receive contributions
from or payments made by or on behalf of any other guarantor of the Notes in
respect of the obligations of such other guarantors of the Notes that are
relevant under such laws, result in the obligations of such guarantor of the
Notes under its Guarantee of the Notes not constituting a fraudulent transfer,
fraudulent conveyance or fraudulent obligation.

Section 2.03. Execution and Delivery of Guarantees.

(a) To evidence its Guarantee as set forth in Section 2.01 hereof, each
Guarantor hereby agrees that this Sixth Supplemental Indenture shall be executed
on behalf of such Guarantor by one of its authorized officers or
attorneys-in-fact.

(b) Each Guarantor hereby agrees that its Guarantee set forth in Section 2.01
hereof shall remain in full force and effect notwithstanding the absence of the
endorsement of any notation of such Guarantee.

Section 2.04. Contribution. Each Guarantor that makes a payment or distribution
under its Guarantee of the Notes shall be entitled to contribution from any
other guarantor of the Notes or the Company, as the case may be.

 

4



--------------------------------------------------------------------------------

Section 2.05. Releases.

(a) The Guarantee of the Notes by a Guarantor will be automatically and
unconditionally released, and any Person acquiring assets (including by way of
merger or consolidation) or Capital Stock of a Guarantor shall not be required
to assume the obligations of any such Guarantor:

(1) in connection with any sale, exchange, transfer, conveyance or other
disposition of (whether by merger, consolidation or the sale of) a majority of
the Capital Stock of such Guarantor (or such lesser portion as is sufficient for
such Guarantor to cease to be a Subsidiary of the Company) or the sale of all or
substantially all the assets of such Guarantor, to or with and into a Person
which is not the Company or another Subsidiary of the Company;

(2) if any Guarantor is dissolved or otherwise no longer obligated to provide a
Guarantee of the Notes pursuant to the Indenture;

(3) if such Guarantor’s guarantee of any obligations under any Debt Facility of
the Company (including the Credit Agreement) with an aggregate principal or
committed amount of $250 million or more is fully and unconditionally released,
except that such Guarantor shall subsequently be required to become a Guarantor
by executing a supplemental indenture and providing the Trustee with an
Officers’ Certificate and Opinion of Counsel as required by the Indenture at
such time as it guarantees any obligations under any Debt Facility of the
Company (including the Credit Agreement) with an aggregate principal or
committed amount of $250 million or more; or

(4) upon the Company’s exercise of its legal defeasance option or covenant
defeasance option as described in Section 12.02 or Section 12.03 of the First
Supplemental Indenture and the Fifth Supplemental Indenture or if the Company’s
obligations under the Indenture and the Notes are discharged in accordance with
Section 12.01 of the First Supplemental Indenture and the Fifth Supplemental
Indenture.

(b) The Trustee shall execute any documents reasonably requested by either the
Company or a Guarantor in order to evidence the release of such Guarantor from
its obligations under its Guarantee under this Article II, subject to the
Trustee’s receipt of an Opinion of Counsel and Officers’ Certificate stating
that all conditions precedent to such release have been met.

ARTICLE III

MISCELLANEOUS PROVISIONS

Section 3.01. Ratification of Indenture. Except as expressly modified or amended
hereby, the Indenture continues in full force and effect and is in all respects
confirmed, ratified and preserved and the provisions thereof shall be applicable
to the Notes and this Sixth Supplemental Indenture.

Section 3.02. Provisions Binding on Company’s Successors. All the covenants,
stipulations, promises and agreements of the Company contained in this Sixth
Supplemental Indenture shall bind its successors and assigns whether so
expressed or not.

Section 3.03. Official Acts by Successor Corporation. Any act or proceeding by
any provision of this Sixth Supplemental Indenture authorized or required to be
done or performed by any board, committee or officer of the Company shall and
may be done and performed with like force and effect by the like board,
committee or officer of any corporation or entity that shall at the time be the
lawful sole successor of the Company.

Section 3.04. Addresses for Notices, Etc. Any notice or demand which by any
provision of this Sixth Supplemental Indenture is required or permitted to be
given or served by the Trustee or by the Noteholders on the Company or the
Guarantors shall be deemed to have been sufficiently given or made, for all
purposes if given or served by being deposited postage prepaid by registered or
certified mail in a post office letter box addressed (until another address is
filed by the

 

5



--------------------------------------------------------------------------------

Company with the Trustee) to the Company at 1301 Concord Terrace, Sunrise,
Florida 33323, Attention: General Counsel. Any notice, direction, request or
demand hereunder to or upon the Trustee shall be deemed to have been
sufficiently given or made, for all purposes, if given or served by being
deposited postage prepaid by registered or certified mail in a post office
letter box addressed to U.S. Bank National Association at 1349 W. Peachtree
Street, Suite 1050, Atlanta, Georgia 30309, Attention: George Hogan.

The Trustee, by notice to the Company, may designate additional or different
addresses for subsequent notices or communications.

Any notice or communication mailed to a Noteholder shall be mailed to him by
first class mail, postage prepaid, at his address as it appears on the Security
Register and shall be sufficiently given to him if so mailed within the time
prescribed.

Failure to mail a notice or communication to a Noteholder or any defect in it
shall not affect its sufficiency with respect to other Noteholders. If a notice
or communication is mailed in the manner provided above, it is duly given,
whether or not the addressee receives it.

Section 3.05. Governing Law. THIS SIXTH SUPPLEMENTAL INDENTURE SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH STATE OTHER THAN NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401. THIS SIXTH SUPPLEMENTAL INDENTURE IS SUBJECT TO
THE PROVISIONS OF THE TIA THAT ARE REQUIRED TO BE A PART OF THIS SIXTH
SUPPLEMENTAL INDENTURE AND SHALL, TO THE EXTENT APPLICABLE, BE GOVERNED BY SUCH
PROVISIONS.

Section 3.06. Benefits of Indenture. Nothing in the Indenture or in the Notes,
expressed or implied, shall give to any person, other than the parties hereto,
any Paying Agent, any authenticating agent, any Security Registrar and their
successors hereunder, the Noteholders, any benefit or any legal or equitable
right, remedy or claim under the Indenture.

Section 3.07. Headings, Etc. The titles and headings of the articles and
sections of this Sixth Supplemental Indenture have been inserted for convenience
of reference only, are not to be considered a part hereof, and shall in no way
modify or restrict any of the terms or provisions hereof.

Section 3.08. Counterparts. This Sixth Supplemental Indenture may be executed
and delivered in any number of counterparts, each of which when so executed and
delivered shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

Section 3.09. Trustee. The Trustee makes no representations as to the validity
or sufficiency of this Sixth Supplemental Indenture. The statements and recitals
herein are deemed to be those of the Company and not of the Trustee.

Section 3.10. Further Instruments and Acts. Upon request of the Trustee, the
Company will execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purposes of this Sixth Supplemental Indenture.

Section 3.11. Waiver of Jury Trial. EACH OF THE COMPANY, THE GUARANTORS AND THE
TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THE INDENTURE, THE NOTES OR THE TRANSACTION CONTEMPLATED HEREBY.

[Remainder of page left intentionally blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Supplemental
Indenture to be duly executed by their respective officers hereunto duly
authorized, all as of the day and year first above written.

COMPANY:

 

MEDNAX, INC. By:  

/s/ Stephen D. Farber

  Name: Dominic J. Andreano   Title:   Senior Vice President, General Counsel &
Secretary

TRUSTEE:

 

U.S. BANK NATIONAL ASSOCIATION, By:  

/s/ George Hogan

  Name: George Hogan   Title: Vice-President

GUARANTORS:

 

RADIOLOGY SPECIALISTS, LTD. (MARASSO/MILLER), a Nevada corporation AMERICAN
ANESTHESIOLOGY GROUP OF MICHIGAN, P.C., a Michigan professional corporation
OBSTETRIX MEDICAL GROUP OF INDIANA,
P.C., an Indiana professional corporation By:  

/s/ Dominic J. Andreano

  Dominic J. Andreano   Attorney-in-Fact of each of the foregoing

[SIGNATURE PAGE TO SIXTH SUPPLEMENTAL INDENTURE]